     Case 2:17-cv-06929-PA-JEM Document 176 Filed 11/16/18 Page 1 of 10 Page ID #:4809




 1 DONALD W. SEABEES,(Cal. Bar No. 135705)
   Email: searlesd sec.gov
 2 JLTNLING MA al. Bar No.213241)
   Email: maj@sec.gov
 3
   Attorneys for Plaintiff
 4 Securities and Exchange Commission
   Michele Wein Layne, Regional Director
 5 John W. Berry,Associate RegTonal Director
   Amy Longo, Regional Trial Counsel
 6 444 S. Flower Street, Suite 900
   Los Angeles, California 90071
 7 Telephone:(323)965-3998
   Facsimile:(213)443-1904
 8
 9
10
11
12
                          UNITED STATES DISTRICT COURT
13
                         CENTRAL DISTRICT OF CALIFORNIA
14
15
16    SECURITIES AND EXCHANGE                 Case No. 2:17-cv-06929-PA-JEM
      COMMISSION,
17                                            CONSENT OF DEFENDANT
                  Plaintiff,                  EDWARD CHEN
18
            vs.
19
      EDWARD CHEN,JEAN CHEN,
20    HOME PARADISE INVESTMENT
      CENTER LLC, GH INVESTMENT
21    LP, GH DESIGN GROUP,LLC,
      GOLDEN GALAXY LP, AND MEGA
22    HOME,LLC,
23
                  Defendants.
24
25
26
27
28
     Case 2:17-cv-06929-PA-JEM Document 176 Filed 11/16/18 Page 2 of 10 Page ID #:4810




 1          1.     Defendant Edward Chen ("Defendant") acknowledges having been
 2 served with the complaint in this action, enters a general appearance, and admits the
 3    Court's jurisdiction over Defendant and over the subject matter of this action.
 4          2.     Without admitting or denying the allegations of the complaint(except as
 5    provided in paragraph 12 and except as to personal and subject matter jurisdiction,
6     which Defendant admits), Defendant hereby consents to the entry of the final
 7 Judgment in the form attached hereto (the "Final Judgment") and incorporated by
 8 reference herein, which, among other things:
 9                 a.    permanently restrains and enjoins Defendant from violations of
10                       Section 17(a) ofthe Securities Act of 1933 ("Securities Act"),[15
11                       U.S.C. § 77q(a)](the "Securities Act"), and Section 10(b) ofthe
12                       Exchange Act of 1934("Exchange Act"),[15 U.S.C. § 78j(b)],
13                       and Rule lOb-Sthereunder,[17 C.F.R. §§ 240.1Ob-5];
14                 b.    permanently restrains and enjoins Defendant from, directly or
15                       indirectly, participating in the offer or sale of any security which
16                       constitutes an investment in a "commercial enterprise" under the
17                       United States Government EB-5 visa program administered by
18                       USCIS, including engaging in activities with a broker, dealer, or
19                       issuer, or a Regional Center designated by the USCIS,for
20                       purposes of issuing, offering, trading, or inducing or attempting to
21                       induce the purchase or sale of any such EB-5 investment;
22                c.     orders Defendant to pay disgorgement, on a joint and several basis
23                       with codefendants Jean Chen, Home Paradise Investment Center,
24                       LLC,GH Investment LP, GH Design Group, LLC, Golden
25                       Galaxy LP and Mega Home,LLC,in the amount of $24,655,000,
26                       plus prejudgment interest thereon, in the amount of$1,173,098,
27                       for a total of $25,828,098;
28                 d.    orders Defendant to pay a civil penalty in the amount of

                                                   1
     Case 2:17-cv-06929-PA-JEM Document 176 Filed 11/16/18 Page 3 of 10 Page ID #:4811




 1                       $1,077,500 under Section 20(d) ofthe Securities Act [15 U.S.C. §
 2                       77t(d)] and Section 21(d)(3) ofthe Exchange Act[15 U.S.C. §
 3                       78u(d)(3)].
 4          3.    Defendant consents to the creation of a Fair Fund, such that the civil
 5    penalties to be paid pursuant to the Final Judgment be added to and become part of
 6    the disgorgement fund be distributed pursuant to the Fair Fund provisions of Section
 7    308(a) ofthe Sarbanes-Oxley Act of 2002, for the benefit ofthe EB-5 investors who
 8    invested in the EB-5 projects at issue in this action. Regardless of whether any such
 9    Fair Fund distribution is made, the civil penalty shall be treated as a penalty paid to
10    the government for all purposes, including all tax purposes. To preserve the
11    deterrent effect ofthe civil penalty, Defendant agrees that he shall not, after offset or
12    reduction of any award of compensatory damages in any Related Investor Action
13    based on Defendant's payment of disgorgement in this action, argue that he is
14    entitled to, nor shall he further benefit by, offset or reduction of such compensatory
15    damages award by the amount of any part of Defendant's payment of a civil penalty
16    in this action ("Penalty Offset"). If the court in any Related Investor Action grants
17    such a Penalty Offset, Defendant agrees that he shall, within 30 days after entry of a
18    final order granting the Penalty Offset, notify the Commission's counsel in this
19    action and pay the amount ofthe Penalty Offset to the United States Treasury or to a
20    Fair Fund, as the Commission directs. Such a payment shall not be deemed an
21    additional civil penalty and shall not be deemed to change the amount ofthe civil
22    penalty imposed in this action. For purposes ofthis paragraph, a "Related Investor
23    Action" means a private damages action brought against Defendant by or on behalf
24    of one or more investors based on substantially the same facts as alleged in the
25    Complaint in this action.
26          4.    Defendant agrees that he shall not seek or accept, directly or indirectly,
27    reimbursement or indemnification from any source, including but not limited to
28    payment made pursuant to any insurance policy, with regard to any civil penalty

                                                   2
     Case 2:17-cv-06929-PA-JEM Document 176 Filed 11/16/18 Page 4 of 10 Page ID #:4812




 1     amounts that Defendant pays pursuant to the Final Judgment, regardless of whether
 2    such penalty amounts or any part thereof are added to a distribution fund or
 3 ~ otherwise used for the benefit of investors. Defendant further agrees that he shall not
 4    claim, assert, or apply for a tax deduction or tax credit with regard to any federal,
 5    state, or local tax for any penalty amounts that Defendant pays pursuant to the Final
 6    Judgment, regardless of whether such penalty amounts or any part thereof are added
 7    to a distribution fund or otherwise used for the benefit of investors.
 8           5.    Defendant waives the entry of findings of fact and conclusions oflaw
9     pursuant to Rule 52 of the Federal Rules of Civil Procedure.
10           6.    Defendant waives the right, if any, to a jury trial and to appeal from the
11    entry ofthe Final Judgment.
12           7.    Defendant enters into this Consent voluntarily and represents that no
13    threats, offers, promises, or inducements of any kind have been made by the
14    Commission or any member, officer, employee, agent, or representative of the
15    Commission to induce Defendant to enter into this Consent.
16           8.    Defendant agrees that this Consent shall be incorporated into the Final
17     Judgment with the same force and effect as if fully set forth therein.
18           9.    Defendant will not oppose the enforcement of the Final Judgment on the
19    ground, if any exists, that it fails to comply with Rule 65(d) ofthe Federal Rules of
20    Civil Procedure, and hereby waives any objection based thereon.
21           10. Defendant waives service ofthe Final Judgment and agrees that entry of
22    the Final Judgment by the Court and filing with the Clerk ofthe Court will constitute
23    notice to Defendant of its terms and conditions. Defendant further agrees to provide
24    counsel for the Commission, within thirty days after the Final Judgment is filed with
25    the Clerk of the Court, with an affidavit or declaration stating that Defendant has
26    received and read a copy ofthe Final Judgment.
27           1 1. Consistent with 17 C.F.R. § 202.50,this Consent resolves only the
28    claims asserted against Defendant in this civil proceeding. Defendant acknowledges

                                                   3
     Case 2:17-cv-06929-PA-JEM Document 176 Filed 11/16/18 Page 5 of 10 Page ID #:4813




      that no promise or representation has been made by the Commission or any member,
 2    officer, employee, agent, or representative ofthe Commission with regard to any
 3    criminal liability that may have arisen or may arise from the facts underlying this
 4    action or immunity from any such criminal liability. Defendant waives any claim of
 5    Double Jeopardy based upon the settlement ofthis proceeding, including the
 6    imposition of any remedy or civil penalty herein. Defendant further acknowledges
 7    that the Court's entry of a permanent injunction may have collateral consequences
 8    under federal or state law and the rules and regulations of self-regulatory
 9    organizations, licensing boards, and other regulatory organizations. Such collateral
10    consequences include, but are not limited to, a statutory disqualification with respect
11    to membership or participation in, or associations with a member of, a self-
12    regulatory organization. This statutory disqualification has consequences that are
13    separate from any sanction imposed in an administrative proceeding. In addition, in
14    any disciplinary proceeding before the Commission based on the entry ofthe
15    injunction in this action, Defendant understands that he shall not be permitted to
16    contest the factual allegations of the complaint in this action.
17           12. Defendant understands and agrees to comply with the terms of 17 C.F.R.
18    § 202.5(e), which provides in part that it is the Commission's policy "not to permit a
19    defendant or respondent to consent to a judgment or order that imposes a sanction
20    while denying the allegations in the complaint or order for proceedings," and "a
21    refusal to admit the allegations is equivalent to a denial, unless the defendant or
22    respondent states that he neither admits nor denies the allegations." As part of
23    Defendant's agreement to comply with the terms of Section 202.5(e), Defendant: (i)
24    will not take any action or make or permit to be made any public statement denying,
25    directly or indirectly, any allegation in the complaint or creating the impression that
26    the complaint is without factual basis;(ii) will not make or permit to be made any
27    public statement to the effect that Defendant does not admit the allegations ofthe
28    complaint, or that this Consent contains no admission ofthe allegations, without also
     Case 2:17-cv-06929-PA-JEM Document 176 Filed 11/16/18 Page 6 of 10 Page ID #:4814




 1    stating that Defendant does not deny the allegations; (iii) upon the filing of this
 2    Consent, Defendant hereby withdraws any papers filed in this action to the extent
 3    that they deny any allegation in the complaint; and (iv)stipulates for purposes of
 4    exceptions to discharge set forth in Section 523 ofthe Bankruptcy Code, 11 U.S.C.
 5    §523, that the allegations in the complaint are true, and further, that any debt for
 6    disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant
 7    under the Final Judgment or any other judgment, order, consent order, decree or
 8    settlement agreement entered in connection with this proceeding, is a debt for the
 9    violation by Defendant ofthe federal securities laws or any regulation or order
10    issued under such laws, as set forth in Section 523(a)(19) ofthe Bankruptcy Code,
11    1 1 U.S.C. §523(a)(19). If Defendant breaches this agreement, the Commission may
12    petition the Court to vacate the Final Judgment and restore this action to its active
13    docket. Nothing in this paragraph affects Defendant's:(i)testimonial obligations; or
14 (ii) right to take legal or factual positions in litigation or other legal proceedings in
15    which the Commission is not a party.
16           13. Defendant hereby waives any rights under the Equal Access to Justice
17    Act, the Small Business Regulatory Enforcement Fairness Act of 1996, or any other
18    provision of law to seek from the United States, or any agency, or any official ofthe
19    United States acting in his or her official capacity, directly or indirectly,
20    reimbursement of attorney's fees or other fees, expenses, or costs expended by
21    Defendant to defend against this action. For these purposes, Defendant agrees that
22    Defendant is not the prevailing party in this action since the parties have reached a
23    good faith settlement.
24           14. Defendant agrees that the Commission may present the Final Judgment
25    to the Court for signature and entry without further notice.
26           15. Defendant agrees that this Court shall retain jurisdiction over this matter
27 for the purpose of enforcing the terms of the Final Judgment.
28

                                                    5
      Case 2:17-cv-06929-PA-JEM Document 176 Filed 11/16/18 Page 7 of 10 Page ID #:4815



     1 I
     ~ ~
            Dated:.               ,2018
     3                                                   ~~~~~      c~~
     4                                                  EDV4lARD CHEN
     5
     6                   On               /~ ,?Q 1$, Ed«a~-d Chen,. a person.known to me,
           :personally appeared befo      and acknowledged executing the foregoing Consent.
     7
     g:                                         Notary Public
                                                                                     __
  9                                             Commission expires:
 l0
 1l
 12
 l~
 14
 15
 16
 17
 18
l9
20
2I
?2
23
24
?~
26
?~
?g

                                                    D
              Case 2:17-cv-06929-PA-JEM Document 176 Filed 11/16/18 Page 8 of 10 Page ID #:4816


         ~I


               ~ California Al1~Purpose Certificate of Ackr~owleclgrmer~$
                   A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
                   document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.
     i

                Stake of California.
    i~                                                              - s:s..
    ~           County of Los Angeles
                qn ~~'lEk-th't~- ~~~, -~-c%l ,~'                              before me, Susan K. Malhotra, Notary Public,
                personally appeared                ~~~D
                who. proved to me on the basis of'satisfactory evidence to be the persons} whose
                names)is/are subscribed ~o the within instrument and acknowledged to me that:
                helsheJthey executed the same in his/her/their authorized capacity(ies), and that'6y
                his/her/ heir si natures an the instrument the ersan s or the enti u on' behalf of _.
                which the perso:n(s) acted:; executed the instrument.
              '
              ~ I certify under PENALTY OF PERJURY under the laws-
                of the State of California that the foregoing paragraph is:
                true and correcf:
                                                                                                          ,,,e,,,
                                                                                                       ~~..:             SUSAN'C h1r~(HOTRA
                  WITNESS. my Band and official seal.                                            ~                  -   r;~r2~}~ Puhi~C < California
                                                                                                                 Los AngelBs County
                                                        ~        o~                                  '         Commission # 2145027 ~ ,
                                  ~"" ~"`'                                                           ~     tSy Camm;Ex ues A r 28,2020
                                  Signature of Notary Public                                           -~€~         a



                          ---        -                              —OPTIONAL INFORM.4TlON-------_—_____                          ~~_
                      Although the information in this sec#ion is not required by law, it could prevent fraudulent removal and
                                                                                                                               reattachment
                      of this acknowledgment to an unauthorized document and may prove useful to persons on the 2ttached document.




               Description of Attached Document


               The preceding Cert~cate of Acknowledgment is attached to a

               document titled/tor the purpose of ~V~~~~~ G
                                                          }~'"~" Dt~~~~~ r



               Containing   ~ pages, and dated        6~/U~/~'`~ ~ d          ,




                                                                                                      ---                                              ~
i
 Case 2:17-cv-06929-PA-JEM Document 176 Filed 11/16/18 Page 9 of 10 Page ID #:4817




1                                   PROOF OF SERVICE
2    I am over the age of 18 years and not a party to this action. My business address is:
3          U.S. SECURITIES AND EXCHANGE COMMISSION,
           444 S. Flower Street, Suite 900, Los Angeles, California 90071
4          Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
5    On November 16, 2018, I caused to be served the document entitled CONSENT OF
     DEFENDANT EDWARD CHEN on all the parties to this action addressed as stated
6    on the attached service list:
7    ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
     collection and mailing today following ordinary business practices. I am readily
8    familiar with this agency’s practice for collection and processing of correspondence
     for mailing; such correspondence would be deposited with the U.S. Postal Service on
9    the same day in the ordinary course of business.
10         ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
     which I personally deposited with the U.S. Postal Service. Each such envelope was
11   deposited with the U.S. Postal Service at Los Angeles, California, with first class
     postage thereon fully prepaid.
12
           ☐     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
13   regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
     Angeles, California, with Express Mail postage paid.
14
     ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
15   office of the addressee as stated on the attached service list.
16   ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
     by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
17   deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
     Los Angeles, California.
18
     ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail to
19   the electronic mail address as stated on the attached service list.
20   ☒    E-FILING: By causing the document to be electronically filed via the Court’s
     CM/ECF system, which effects electronic service on counsel who are registered with
21   the CM/ECF system.
22   ☐     FAX: By transmitting the document by facsimile transmission. The
     transmission was reported as complete and without error.
23
           I declare under penalty of perjury that the foregoing is true and correct.
24
25   Date: November 16, 2018                    /s/ Donald W. Searles
                                                Donald W. Searles
26
27
28

                                                1
 Case 2:17-cv-06929-PA-JEM Document 176 Filed 11/16/18 Page 10 of 10 Page ID #:4818




1                             SEC v. Edward Chen, et al.
              United States District Court—Central District of California
2                          Case No. 2:17-cv-06929-PA-JEM
3                                  SERVICE LIST
4
              Nicolas Morgan (served by CM/ECF)
5
              Thomas Zaccaro (served by CM/ECF)
6             PAUL HASTINGS, LLP
              515 South Flower Street, 25th Floor
7
              Los Angeles, CA 90071
8             Email: nicolasmorgan@paulhastings.com
              Email: thomaszaccaro@paulhastings.com
9
              Attorneys for Defendant Jean Chen
10
11
              Edward Gartenberg, Esq. (served by CM/ECF)
12            GARTENBERG GELFAND HAYTON, LLP
13            15260 Ventura Boulevard, Suite 1920
              Sherman Oaks, CA 91403
14            Email: egartenberg@gghslaw.com
15            Attorneys for Defendant Edward Chen

16
17            Robert P. Mosier (served by CM/ECF)
              MOSIER & COMPANY, INC.
18            3151 Airway Avenue, Suite A-1
19            Costa Mesa, CA 92626
              Email: rmosier@mosierco.com
20            Court-Appointed Receiver on behalf of the Entity Defendants
21
22
23
24
25
26
27
28

                                           2
